Citation Nr: 1607416	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cervical strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal was subsequently transferred to the RO in Little Rock, Arkansas. 

A Video Conference hearing before the undersigned was held at the RO in February 2014.  A transcript of the proceeding has been associated with the electronic claims file.

This matter was previously before the Board in May 2014, at which time it was remanded for further development of the record. 


FINDING OF FACT

The Veteran's cervical sprain has been manifested by pain radiating into the left upper extremity; at worst, forward flexion limited to 40 degrees and combined range of motion limited to 275 degrees; without muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour; incapacitating episodes; and/or neurological involvement of the right upper extremity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cervical sprain are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 48.  In this case, the Veteran was provided a notice letter informing him of both his and VA's obligations. See May 2007 VCAA Notice Letter.  Therefore, additional notice is not required and any defect in notice is not prejudicial.

VA's duty to assist has also been met.  The Veteran's service treatment records and VA and private treatment records have been obtained.  VA examinations were conducted in 2007 and 2015.  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination. 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in 2015.  The record reflects that the designated Veterans Law Judge set forth the issue to be discussed, focused on the elements necessary to substantiate the claim for a higher rating, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. In all, the duty to assist has also been fulfilled.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Cervical Spine

VA regulations provide back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating. 38 C.F.R. § 4.71a. 

The Veteran's service-connected cervical sprain is rated at 10 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (the General Rating Formula), which contemplates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (2).

Disorders of the spine may also be rated under Diagnostic Code 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under this Code, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.  

Lastly, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.

Factual Background 

The Veteran submitted her claim for an increased rating in March 2007.  

A January 2007 VA treatment note reflects complaints of constant neck pain (5 out of 10 on the pain scale) and associated left and right arm and hand numbness and tingling to fingers.  Objectively, deep tendon reflexes were 2/4; motor strength was 5/5; and no sensory deficits were present.  The assessment was neck pain with cervical disk herniation at C 6-7.  Cervical traction with a cervical collar was recommended. 

An April 2007 VA treatment report reflected complaints of constant cervical pain, aching, and burning.  Objectively, forward nodding and backward bending were intact.  Side bending right, bilaterally, was limited.  Dermatomes, myotomes, and pulses were all normal.

An April 2007 VA neurology consult note indicated that the Veteran had a 3 to 4 year history of neck pain going down her arms and legs with tingling sensation.  An MRI of the cervical spine confirmed degenerative changes and a disc bulge.  A contemporaneous EMG was normal. 

The Veteran underwent a VA spine examination in May 2007; she reported neck pain (without radiation), varying between 5 to 10 out of 10 on the pain scale, which increased with driving or activities that required extension of the neck.  She denied having numbness, weakness, bowel or bladder incontinence as a result of this pain.  She also denied incapacitating episodes during the last 12 months for her spine condition.  

Objectively, there was evidence of tenderness in the bilateral trapezius and thoracic paraspinal muscles with no evidence of spasm or weakness.  Gait and posture were normal.  Forward flexion of the cervical spine was from 0 to 45 degrees, without pain; extension was from 0 to 40 degrees, with pain at 40 degrees; left lateral flexion was from 0 to 45 degrees, with no pain; right lateral flexion was from 0 to 45 degrees, with pain at 45 degrees; left lateral rotation was from 0 to 80 degrees with no pain; and right lateral rotation was from 0 to 80 degrees, with pain at 80 degrees.  Repetitive range of motion resulted in no change in degrees or degrees at which pain started and stopped on baseline range of motion.  The pertinent diagnosis was residuals of cervical spine strain.  

A contemporaneous VA neurological examination report revealed motor power of 5/5 in all extremities; normal bulk and tone; and normal sensory examination as to all modalities. 

A May 2007 VA addendum examination reflected that, with respect to the March 2007 examination, no painful motion was objectively noted and on repetitive testing range of motion values were unchanged from baseline testing without pain fatigue weakness or incoordination.  The Veteran reported that she was a secretary and rested her elbows on the armrests; she stated that she would experience sensory symptoms of pain with radiation to the fourth and fifth fingers with numbness and tingling of the fourth and fifth fingers and inner aspect of her left arm.  The examiner also diagnosed residuals of ulnar neuropathy without clinical evidence of upper cervical radiculopathy. 

A March 2009 VA treatment note reflects complaints of neck pain, with occasional shooting pain to the right side of head.  Pain was reported as being worse after cervical traction use. 

In the September 2009 VA Form 9, the Veteran reported that she slept in a cervical collar every night and sometimes during the day.  Other treatment included cervical traction and physical therapy.  

A 2011 MRI of the cervical spine reflects multilevel degenerative changes.

An August 2012 VA primary care note reflects complaints of increased neck pain and shooting pain in hands/arms (worse on left).  Non-surgical interventions included a TENS unit, cervical pillow, traction unit, and gabapentin (no effect).  Objectively, flexion was to 45 degrees and rotation to 75 degrees, bilaterally.  Sensation and strength were symmetric. 

An April 2013 private treatment record from Dr. T. reflects complaints of neck pain; the Veteran reported that she was currently taking a muscle relaxer and lidocaine for shoulder pain that she related to the neck pain.  Objectively, there was decreased bilateral rotation; motor strength was 5/5; reflexes were 2+; and sensation was grossly intact to light touch.  The assessment was neck pain and uncovertebral hypertrophy. 

A May 2013 private treatment report reflects that the Veteran presented for a follow-up on her neck pain.  She stated that the Effexor helped the pain at night and  that physical therapy made the pain worse.  Objectively, there was full range of motion of the neck.  The assessment was neck pain improving.  Gait was normal. 

During the February 2014 Board hearing, the Veteran reported that she did not sleep well at night because it was hard for her to get comfortable.  She stated that the cervical pillow no longer helped.  She reported pain in her shoulder/left arm and muscle spasms in her neck.  She stated that she takes up to three medications for relief/control of her neck pain. 

The Veteran underwent a VA spine examination in January 2015; the diagnosis was cervical strain.  She reported cervical spine pain with an onset of 12 years prior following an auto accident.  She endorsed left arm radicular pain without myelopathy, as well as nightly neck pain that she treats with heating pad and muscle relaxers.  She denied flare-ups that impact the function of the cervical spine.  She denied any functional loss or functional impairment of the cervical spine.  Forward flexion of the spine was from 0 to 40 degrees; extension was from 0 to 35 degrees; right and left lateral flexion were from 0 to 30 degrees; and right and left lateral rotation were from 0 to 70 degrees - all ranges of motion exhibited pain.  The examiner noted that the range of motion itself did not contribute to a functional loss.  There was tenderness to palpation over the paraspinal musculature.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion.  The examiner noted that the examination was being conducted during a flare-up, but that pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with flare-ups.  There was no localized tenderness, guarding, or muscle spasm of the cervical spine.  

Neurologically, muscle strength testing was 5/5 throughout; no muscle atrophy was present; deep tendon reflexes were normal throughout; and sensory examination was normal throughout.  While left upper extremity radiculopathy (mild) was present, there was no objective evidence of right upper extremity radiculopathy upon examination.  No other neurological abnormalities related to the cervical spine were found.  IVDS of the cervical spine was not present.  The examiner indicated that the cervical spine condition did not impact the Veteran's ability to work. 

Analysis 

In this case, the Board finds that a rating in excess of 10 percent for cervical sprain is not warranted for any portion of the appeal period.  

As an initial matter, the preponderance of the evidence during this time period does not show that the Veteran had muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour.  The above-cited 2007 and 2015 VA examination reports and VA/private treatment records demonstrate no guarding whatsoever of the cervical spine and consistently describe the Veteran's gait as normal.  Moreover, while the Veteran reported experiencing neck spasms on occasion (see hearing testimony), there is no evidence of any resulting postural abnormalities or abnormal spinal contour of the cervical spine (see, e.g., 2007 VA examination describing posture as normal). 

Regarding range of motion, at worst, forward flexion was limited to 40 degrees and combined range of motion was limited to 275 degrees in January 2015.  The Board acknowledges that the Veteran had pain during range of motion testing and that the 2015 examiner did not specify exactly where pain began and ended.  However, the examiner indicated that even after repetitive testing there was no additional loss of spine function and no additional loss of range of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  Therefore, the evidence does not show that the Veteran experienced pain or flare-ups (as the examination was conducted during a flare-up) of the cervical spine that caused additional functional loss beyond that contemplated by a 10 percent evaluation. See 38 C.F.R. §§ 4.45, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Likewise, while pain was present at the endpoints of extension (40 degrees), right lateral flexion (45 degrees), and right lateral rotation (80 degrees) during the 2007 VA examination, the Veteran still had flexion of 45 degrees (without pain), 45 degrees of left lateral flexion (without pain), and 80 degrees of left lateral rotation (without pain), and there was no additional loss of motion on repetitive use.  Flare-ups were denied.  Hence, even when painful motion, repetitive use, and/or flare-ups are considered, the evidence does not show that the Veteran experienced functional limitation equivalent to forward flexion limited to 30 degrees or less, or a combined range of motion of the cervical spine of 170 degrees or less. See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 206. 

As such, an evaluation in excess of 10 percent is not warranted under the General Rating Formula for Injuries and Diseases of the Spine during any portion of the appeal period. 

As noted above, the Veteran's cervical sprain disability may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  Here, however, there is no evidence of incapacitating episodes.  The Veteran denied having incapacitating episodes during the May 2007 VA examination and the January 2015 examiner expressly stated that the Veteran did not have IVDS/episodes requiring bedrest.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not entitle the Veteran to any higher ratings for her service-connected cervical spine disability. 

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is in receipt of a 10 percent rating to compensate her for painful motion in her cervical spine, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the cervical vertebra is considered a group of minor joints that is ratable on a parity with a major joint.

The rating criteria also provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In this case, the Veteran has denied any related bladder or bowel impairment.  As for separately rating any associated objective neurologic abnormality, the evidence has shown nerve impairment involving the left upper extremity only.  While the claim was on appeal, the RO granted a separate, compensable rating for radiculopathy of the left lower extremity in a rating decision in February 2015.  As the Veteran has not disagreed with this initial rating, the matter of a higher rating for neurologic impairment of the left upper extremity is not before the Board. 

With respect to the right upper extremity, the Board acknowledges that the Veteran has endorsed occasional right arm and hand numbness and tingling to fingers.  However, muscle strength, deep tendon reflexes, and sensory evaluations of the right upper extremity have been consistently normal throughout the course of the appeal; significantly, VA examiners have found no evidence of upper right cervical neuropathy/radiculopathy (see, e.g., May 2007 VA examination report diagnosing ulnar neuropathy (unrelated to the cervical spine disorder), without clinical evidence of upper cervical radiculopathy; see also January 2015 VA examination report, expressly indicating that the right upper extremity was not neurologically affected).  Accordingly, the Board finds no basis to award a separate rating for associated objective neurologic abnormality of the right upper extremity.

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to a higher rating for her neck disability.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  She has complained primarily of pain and limitation of motion. The General Rating Formula for Disease and Injuries of the Spine specifically contemplates limitation of motion of the cervical spine with or without symptoms of pain.  Furthermore, the rating criteria provide for higher ratings for more severe impairment of the spine.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  To the extent she has complained of radicular pain and weakness in her left upper extremity, the Board notes that a separate evaluation for this disability has been assigned and the Veteran has not appealed that decision.   The Veteran has not described any unusual or exceptional features associated with her neck disability or described how the impairment associated with her disability impacts her in an exceptional or unusual way.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability. Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating in excess of 10 percent for cervical sprain is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


